DETAILED ACTION
The current office action replaces the office action that was sent out on January 29, 2021. The former office action improperly cited to Doelling (U.S. Pub. No. 2011/0295083) as teaching various limitations as part of a 103 obviousness rejection in view of Abeyratne (U.S. Pub. No. 2012/0004749), whereas the citations were meant to refer to Abeyratne to form the basis of a 102 rejection. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-3, 5-8, 10, 12, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abeyratne et al. (U.S. Pub. No. 2012/0004749) (previously cited).
Regarding claim 1, Abeyratne discloses:
A computer-implemented method, automatically implemented by one or more processors of a computing device (Paragraph 0023), for automatically characterizing recorded breath sounds acquired from a candidate while sleeping (Paragraphs 0059-0060), as potentially indicative of an obstructive breathing disorder (Paragraphs 0001 and 0059-0060), the method comprising: receiving, at the at least one processor, the recorded breath sounds of the upper airway of the candidate (paragraph 0092 discloses wherein the system analyzes snore sounds or signals to determine or characterize the state of the upper airway and paragraph 0098 further discloses wherein the system captures the acoustic features of the upper airway); automatically identifying, by the at least one processor, periodic breath sound segments and aperiodic breath sound segments from the recorded breath sounds (Paragraph 0096 discloses wherein the system identifies multiple breathing episodes or segments from the audio signal including the Breathing Episode (aperiodic segment) which begins at the start of an inspiration (aperiodic segment) and the Snoring Episode (periodic segment)); extracting from the identified periodic breath sound segments, by the at least one processor, one or more periodic breath sound characteristics (paragraph 0036-0040 discloses wherein the system determines signal characteristics of the measured snore sounds and paragraph 0096 discloses wherein the snoring sounds are broken into segments including the snoring episode (periodic)); evaluating, by the at least one processor, the extracted periodic breath sound characteristics against one or more corresponding periodic breath sound classification criteria Paragraphs 0008-0013 disclose wherein the recorded audio signals values are applied to a predetermined diagnostic model, indicating the presence of a sleeping disorder, such as obstructed sleep apnea, and paragraphs 0143-0151 and Figure 7 disclose wherein the system uses the snoring related sound segments to determine whether the user has obstructed sleep apnea or not based on the analysis of calculated parameters and paragraph 0096 discloses wherein the snoring sounds are broken into distinct episodes including the breathing episode and the snoring episode and paragraphs 0157-0162 disclose wherein the analysis is done using a non-Gaussian index in which the Breathing Episodes and the Snoring episodes can be used); extracting from the identified aperiodic breath sound segments, by the at least one processor, one or more aperiodic breath sound characteristics comprising one or more upper airway narrowing characteristics (paragraphs 0082 and 0160-0161 disclose wherein the system breaks breathing episodes into multiple intervals including a pure breathing episode (PBE) which are described as being non-periodic (aperiodic) and paragraphs 0157-0163 disclose wherein the system analyzes the desired signals including the PBE’s to determine the properties of the upper airway including the presence or severity of Obstructive Sleep Apnea Hypopnea Syndrome (OSAHS)); evaluating, by the at least one processor, the extracted aperiodic breath sound characteristics against one or more corresponding aperiodic breath sound classification criteria predetermined to distinguish obstructive breathing events from non-obstructive breathing events (paragraphs 0111-0112 discloses wherein the system determines the presence of OSAH subjects from non-OSASH snorers and paragraphs 0157-0163 disclose wherein the system analyzes the desired signals including the PBE’s to determine the properties of the upper airway including the presence or severity of Obstructive Sleep Apnea Hypopnea Syndrome (OSAHS). Additionally, paragraph 0096 discloses wherein the snoring sounds are broken into distinct episodes including the breathing episode and the snoring episode and paragraphs 0157-0161 disclose wherein the system analyzes the desired signals to determine PBE and SNE episodes and paragraphs 0161-0163 further disclose wherein the system further analyzes the sound segments or episode components to determine and classify specific characteristics which are used to quantify a deviation so as to measure or determine OSAHS); combining, by the at least one processor, results of both of the evaluating steps to provide an indication as to whether the candidate likely suffers from an obstructive breathing disorder, and outputting the indication (Paragraph 0160 discloses wherein a combination of each episode or breath sound characteristic is combined and figure 7 discloses wherein a display indicates the result). 
Regarding claim 2, Abeyratne discloses the method of claim 1. Abeyratne further discloses:
automatically identifying at least one apnea or hypopnea from the recorded breath sounds and automatically selecting one or more of said periodic breath sound segments and said aperiodic breath sound segments so to encompass corresponding ones of said at least one apnea or hypopnea (Paragraphs 0008-0013 disclose wherein the recorded audio signals values are processed and one or more parameters of the audio signal are estimated and then applied to a predetermined diagnostic model, indicating the presence of a sleeping disorder, such as obstructed sleep apnea).
Regarding claim 3, Abeyratne discloses the method of claim 1. Abeyratne further discloses:
Paragraphs 0008-0014 discloses wherein the parameters of the audio signals include a frequency coefficient).
Regarding claim 5, Abeyratne discloses the method of claim 1. Abeyratne further discloses:
said periodic breath sound characteristic comprising an extracted pitch contour characteristic (Paragraphs 0008-0013 discloses wherein the breath sound characteristics include pitch parameters). 
Regarding claim 6, Abeyratne discloses the method of claim 1. Abeyratne further discloses:
said identifying step comprising implementing a pitch tracking subroutine on the recorded breath sounds to thereby simultaneously output identification of said periodic breath sound segments and a pitch variation manifested therein from which a pitch contour characteristic may be extracted (Paragraphs 0095-0100 disclose a process (subroutine) wherein the pitch of a variety of breath sounds is recorded (tracked) in order to be used in identifying the breath sound segment and to generate the pitch parameter).
Regarding claim 7, Abeyratne discloses the method of claim 5. Abeyratne further discloses:
said one or more periodic breath sound classification criteria comprising respective preset pitch contour characteristics predetermined from a pre-classified set of obstructive breathing events and a pre-classified set of non-obstructive breathing events (Paragraph 0032-0043 discloses wherein the pitch parameters are compared to a predetermined diagnostic model using predetermined threshold values which can have negative or positive predictive values for determining a sleep disorder such as obstructive sleep apnea).
Regarding claim 8, Abeyratne discloses the method of claim 7. Abeyratne further discloses:
each of said preset pitch contour characteristics comprising a mean pitch contour and a standard deviation thereof (Paragraph 0100-0105 and table 2 disclose wherein the mean and standard deviation of the pitch parameters was determined and used).
Regarding claim 10, Abeyratne discloses the method of claim 1. Abeyratne further discloses:
further comprising: identifying a breath sound amplitude profile segment of the recorded breath sounds encompassing at least one of an apnea and a hypopnea, automatically evaluating said breath sound amplitude profile segment against one or more preset sound amplitude profile criteria set to recognize a profile pattern indicative of an obstructive apnea, and combining a result of said breath sound amplitude evaluation step with said results of both of the evaluating steps to provide indication as to whether the candidate likely suffers from obstructive sleep apnea (Paragraphs 0008-0013 disclose wherein the recorded audio/sound signals values are processed and one or more parameters of the audio signal are estimated and then applied to a predetermined diagnostic model, indicating the presence of a sleeping disorder, such as obstructed sleep apnea and Figure 7 and paragraphs 0101-0108 disclose wherein the system uses the amplitude of the sound signals for the analysis used in determined whether or not the patient has obstructed sleep apnea).
Regarding claim 12, Abeyratne discloses the method of claim 1. Abeyratne further discloses:
Paragraph 0087 and figure 14 disclose wherein the profile pattern differential of person with obstructed sleep apnea and a person without obstructed sleep apnea is differentiated by a different pattern of falling and rising edges).
Regarding claim 14, Abeyratne discloses:
A non-transitory computer-readable medium comprising instructions stored thereon for implementation by one or more processors of a computing system (Paragraph 0023) to automatically characterize recorded breath sounds acquired from a candidate while sleeping (Paragraphs 0059-0060) as potentially indicative of an obstructive breathing disorder (Paragraphs 0059-0060), by: receiving the recorded breath sounds of the upper airway of the candidate (paragraph 0092 discloses wherein the system analyzes snore sounds or signals to determine or characterize the state of the upper airway and paragraph 0098 further discloses wherein the system captures the acoustic features of the upper airway); automatically identifying periodic breath sound segments and aperiodic breath sound segments from said recorded breath sounds (Paragraph 0096 discloses wherein the system identifies multiple breathing episodes or segments from the audio signal including the Breathing Episode (aperiodic segment) which begins at the start of an inspiration (aperiodic segment) and the Snoring Episode (periodic segment)); extracting from said identified periodic breath sound segments one or more periodic breath sound characteristics (paragraph 0036-0040 discloses wherein the system determines signal characteristics of the measured snore sounds and paragraph 0096 discloses wherein the snoring sounds are broken into segments including the snoring episode (periodic)); evaluating said extracted periodic breath sound Paragraphs 0008-0013 disclose wherein the recorded audio signals values are applied to a predetermined diagnostic model, indicating the presence of a sleeping disorder, such as obstructed sleep apnea, and paragraphs 0143-0151 and Figure 7 disclose wherein the system uses the snoring related sound segments to determine whether the user has obstructed sleep apnea or not based on the analysis of calculated parameters and paragraph 0096 discloses wherein the snoring sounds are broken into distinct episodes including the breathing episode and the snoring episode and paragraphs 0157-0162 disclose wherein the analysis is done using a non-Gaussian index in which the Breathing Episodes and the Snoring episodes can be used); extracting from said identified aperiodic breath sound segments one or more aperiodic breath sound characteristics comprising one or more upper airway narrowing characteristics (paragraphs 0082 and 0160-0161 disclose wherein the system breaks breathing episodes into multiple intervals including a pure breathing episode (PBE) which are described as being non-periodic (aperiodic) and paragraphs 0157-0163 disclose wherein the system analyzes the desired signals including the PBE’s to determine the properties of the upper airway including the presence or severity of Obstructive Sleep Apnea Hypopnea Syndrome (OSAHS)); evaluating said extracted aperiodic breath sound characteristics against one or more corresponding aperiodic breath sound classification criteria predetermined to distinguish obstructive breathing events from non-obstructive breathing events (paragraphs 0111-0112 discloses wherein the system determines the presence of OSAH subjects from non-OSASH snorers and paragraphs 0157-0163 disclose wherein the system analyzes the desired signals including the PBE’s to determine the properties of the upper airway including the presence or severity of Obstructive Sleep Apnea Hypopnea Syndrome (OSAHS). Additionally, paragraph 0096 discloses wherein the snoring sounds are broken into distinct episodes including the breathing episode and the snoring episode and paragraphs 0157-0161 disclose wherein the system analyzes the desired signals to determine PBE and SNE episodes and paragraphs 0161-0163 further disclose wherein the system further analyzes the sound segments or episode components to determine and classify specific characteristics which are used to quantify a deviation so as to measure or determine OSAHS); combining results of both of said evaluating steps to provide an indication as to whether the candidate likely suffers from an obstructive breathing disorder, and outputting said indication (Paragraph 0160 discloses wherein a combination of each episode or breath sound characteristic is combined and figure 7 discloses wherein a display indicates the result).
Regarding claim 16, Abeyratne discloses the computer-readable medium of claim 14. Abeyratne further discloses:
wherein said periodic breath sound characteristic comprises an extracted pitch contour characteristic (Paragraphs 0008-0013 discloses wherein the breath sound characteristics include pitch parameters). 
Regarding claim 17, Abeyratne discloses the computer-readable medium of claim 16. Abeyratne further discloses:
wherein said identifying comprises implementing a pitch tracking subroutine on the recorded breath sounds to thereby simultaneously output identification of said periodic breath sound segments and a pitch variation manifested therein from which said pitch contour characteristic may be extracted (Paragraphs 0095-0100 disclose a process (subroutine) wherein the pitch of a variety of breath sounds is recorded (tracked) in order to be used in identifying the breath sound segment and to generate the pitch parameter).
Regarding claim 18, Abeyratne discloses the computer-readable medium of claim 14. Abeyratne further discloses:
wherein said one or more periodic breath sound classification criteria comprise respective preset pitch contour characteristics predetermined from a pre-classified set of obstructive breathing events and a pre-classified set of non-obstructive breathing events, wherein each of said preset pitch contour characteristics comprise a mean pitch contour and a standard deviation thereof (Paragraph 0032-0043 discloses wherein the pitch parameters are compared to a predetermined diagnostic model using predetermined threshold values which can have negative or positive predictive values for determining a sleep disorder such as obstructive sleep apnea).
Regarding claim 19, Abeyratne discloses:
A system for automatically characterizing recorded breath sounds acquired from a candidate while sleeping as potentially indicative of an obstructive breathing disorder (Paragraphs 0059-0060), the system comprising: one or more processors (Paragraph 0023); and instructions accessible by said one or more processors and executable to operate on said recorded breath sounds (Paragraph 0023) to: receive the recorded breath sounds of the upper airway of the candidate (paragraph 0092 discloses wherein the system analyzes snore sounds or signals to determine or characterize the state of the upper airway and paragraph 0098 further discloses wherein the system captures the acoustic features of the upper airway); automatically identify periodic breath sound segments and aperiodic breath sound segments from said recorded breath sounds (Paragraph 0096 discloses wherein the system identifies multiple breathing episodes or segments from the audio signal including the Breathing Episode (aperiodic segment) which begins at the start of an inspiration (aperiodic segment) and the Snoring Episode (periodic segment)); extract from said identified periodic breath sound segments one or more periodic breath sound characteristics (paragraph 0036-0040 discloses wherein the system determines signal characteristics of the measured snore sounds and paragraph 0096 discloses wherein the snoring sounds are broken into segments including the snoring episode (periodic)); evaluate said extracted periodic breath sound characteristics against one or more corresponding periodic breath sound classification criteria predetermined to distinguish obstructive breathing events from non-obstructive breathing events (Paragraphs 0008-0013 disclose wherein the recorded audio signals values are applied to a predetermined diagnostic model, indicating the presence of a sleeping disorder, such as obstructed sleep apnea, and paragraphs 0143-0151 and Figure 7 disclose wherein the system uses the snoring related sound segments to determine whether the user has obstructed sleep apnea or not based on the analysis of calculated parameters and paragraph 0096 discloses wherein the snoring sounds are broken into distinct episodes including the breathing episode and the snoring episode and paragraphs 0157-0162 disclose wherein the analysis is done using a non-Gaussian index in which the Breathing Episodes and the Snoring episodes can be used); extract from said identified aperiodic breath sound segments one or more aperiodic breath sound characteristics comprising one or more upper airway narrowing characteristics (paragraphs 0082 and 0160-0161 disclose wherein the system breaks breathing episodes into multiple intervals including a pure breathing episode (PBE) which are described as being non-periodic (aperiodic) and paragraphs 0157-0163 disclose wherein the system analyzes the desired signals including the PBE’s to determine the properties of the upper airway including the presence or severity of Obstructive Sleep Apnea Hypopnea Syndrome (OSAHS)); evaluate said extracted aperiodic breath sound characteristics against one or more corresponding aperiodic breath sound classification criteria predetermined to distinguish obstructive breathing events from non-obstructive breathing events (paragraphs 0111-0112 discloses wherein the system determines the presence of OSAH subjects from non-OSASH snorers and paragraphs 0157-0163 disclose wherein the system analyzes the desired signals including the PBE’s to determine the properties of the upper airway including the presence or severity of Obstructive Sleep Apnea Hypopnea Syndrome (OSAHS). Additionally, paragraph 0096 discloses wherein the snoring sounds are broken into distinct episodes including the breathing episode and the snoring episode and paragraphs 0157-0161 disclose wherein the system analyzes the desired signals to determine PBE and SNE episodes and paragraphs 0161-0163 further disclose wherein the system further analyzes the sound segments or episode components to determine and classify specific characteristics which are used to quantify a deviation so as to measure or determine OSAHS); combine results of both of said evaluating steps to provide an indication as to whether the candidate likely suffers from an obstructive breathing disorder, and output said indication (Paragraph 0160 discloses wherein a combination of each episode or breath sound characteristic is combined and figure 7 discloses wherein a display indicates the result).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne in view of Moussavi et al. (U.S. Pub. No. 2012/0071741) (previously cited).

said one or more aperiodic sound characteristic comprising a least one of a linear predictive coding (LPC) coefficient and a characteristic of an LPC spectrum.
However, in the same fields of sleep apnea diagnostic systems, Moussavi discloses:
said one or more aperiodic sound characteristic comprising a least one of a linear predictive coding (LPC) coefficient and a characteristic of an LPC spectrum (Paragraph 0145 discloses wherein the system uses linear predictive coding for every sound segment to find the format frequency).	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate said one or more aperiodic sound characteristic comprising a least one of a linear predictive coding (LPC) coefficient and a characteristic of an LPC spectrum, as taught by Moussavi, as a simple substitution for the analytical sound differentiation methods of Abeyratne, to achieve the predictable result of differentiating sound segments so as to accurately characterize the sound signal. 
Regarding claim 15, Abeyratne discloses the computer-readable medium of claim 14, yet Abeyratne does not disclose:
wherein said one or more aperiodic sound characteristic comprise at least one of a linear predictive coding (LPC) coefficient and a characteristic of an LPC spectrum.
However, in the same fields of sleep apnea diagnostic systems, Moussavi discloses:
wherein said one or more aperiodic sound characteristic comprise at least one of a linear predictive coding (LPC) coefficient and a characteristic of an LPC spectrum (Paragraph 0145 discloses wherein the system uses linear predictive coding for every sound segment to find the format frequency).	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein said one or more aperiodic sound characteristic comprise at least one of a linear predictive coding (LPC) coefficient and a characteristic of an LPC spectrum, as taught by Moussavi, as a simple substitution for the analytical sound differentiation methods of Abeyratne, to achieve the predictable result of differentiating sound segments so as to accurately characterize the sound signal. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne in view of Moussavi et al. (U.S. Pub. No. 2013/0253357) (previously cited) (hereinafter Moussavi II).
Regarding claim 9, Abeyratne discloses the method of claim 1. Abeyratne further discloses:
further comprising a step of automatically identifying inspiration and expiration phases of the recorded breath sounds (Paragraph 0082 and Figure 9 disclose wherein the system marks or determines the inspiration and expiration sections).
Yet Abeyratne does not disclose:
said identifying step comprising excluding expiration phase sounds from said aperiodic sound segments, said periodic sound segments, or both said period sound segments and said aperiodic sound segments.
However, in the same field of sleep apnea detection devices, Moussavi II discloses:
said identifying step comprising excluding expiration phase sounds from said aperiodic sound segments, said periodic sound segments, or both said period sound segments and said Paragraph 0040 discloses wherein the expiratory phase sound signals are separated or excluded from the inspiratory phase signals (aperiodic sound segment)).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate said identifying step comprising excluding expiration phase sounds from said aperiodic sound segments, said periodic sound segments, or both said period sound segments and said aperiodic sound segments, as taught by Moussavi II, as a simple substation for the identifying of inspiration and expiration phases process of Abeyratne, in order to achieve the predictable result of filtering or removing expiration noise or sound from the inspiration sound signal so as to better differentiate and recognize breathing patterns for determining apnea. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne in view of Sullivan (U.S. Pub. No. 2010/0256512) (previously cited).
Regarding claim 11, Abeyratne discloses the method of claim 10, yet Abeyratne does not disclose:
	said one or more preset sound amplitude profile criteria further set to recognize a profile pattern indicative of central apnea and thereby not indicative of an obstructive disorder.
	However, in the same field of sleep apnea determining systems, Sullivan discloses:
said one or more preset sound amplitude profile criteria further set to recognize a profile pattern indicative of central apnea and thereby not indicative of an obstructive disorder (Paragraph 0012 discloses wherein the system contains sensors for detecting sound vibration and Paragraphs 0018-0022 disclose wherein the system recognizes or sets certain breathing characteristics based on an amplitude pattern from the vibrations detected by the sensors and claim 23 discloses wherein the system can separately identify central apnea through use of the sensors).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Abeyratne to incorporate said one or more preset sound amplitude profile criteria further set to recognize a profile pattern indicative of central apnea and thereby not indicative of an obstructive disorder, as taught by Sullivan, in order to have a single system capable of differentiating and determining whether or not a patient or user has either central apnea or obstructive apnea, so that the patient receives the most appropriate treatment based on their condition. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne in view of Sullivan, as applied to claim 11, and further in view of Nakano, Hiroshi, et al. "Validation of a new system of tracheal sound analysis for the diagnosis of sleep apnea-hypopnea syndrome." SLEEP-NEW YORK THEN WESTCHESTER- 27.5 (20041: 951-958 (hereinafter “Nakano”) (previously cited).
Regarding claim 13, Abeyratne in view of Sullivan discloses the method of claim 11, yet Abeyratne does not disclose:
	said profile pattern indicative of central apnea comprising a substantially symmetrical fall/rise pattern characterized by similar falling and rising edges.
	However, in the same field of sleep apnea determining systems, Nakano discloses:
	said profile pattern indicative of central apnea comprising a substantially symmetrical fall/rise pattern characterized by similar falling and rising edges (page 953, Figure 2 discloses a central apnea profile pattern with substantially symmetrical fall/rise pattern characterized by similar falling and rising edges).
. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne in view of Westbrook et al. (U.S. Pub. No. 2010/0240982) (previously cited).
Regarding claim 20, Abeyratne discloses the system of claim 19, yet Abeyratne does not disclose:
further comprising a face mask having a microphone mounted thereon and reproducibly disposable, upon the candidate wearing the mask during sleep, at a distance above a nose and mouth area of the candidate.
However, in the same field of sleep apnea determining systems, Westbrook discloses:
further comprising a face mask having a microphone mounted thereon and reproducibly disposable, upon the candidate wearing the mask during sleep, at a distance above a nose and mouth area of the candidate (Figure 2A shows a face mask configuration with a sensor strip 220 at a distance above the nose and mouth area and paragraph 0041 discloses wherein the sensor strip can contain a microphone).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprising a face mask having a microphone mounted thereon and reproducibly disposable, upon the candidate wearing the mask during sleep, at a distance above a nose and mouth area of . 
Response to Amendment
Applicant amended claims 1, 6, 9, 14, and 19 in the response filed 010/07/2020.
Response to Arguments
Applicant's arguments filed 10/07/2020 have been fully considered but they are not persuasive. Applicant argues that Abeyratne in view of Sharifpour fails to disclose “extracting from the identified aperiodic breath sound segments, by the at least one processor, one or more aperiodic breath sound characteristics comprising one or more upper airway narrowing characteristics; evaluating, by the at least one processor, the extracted aperiodic breath sound characteristics against one or more corresponding aperiodic breath sound classification criteria predetermined to distinguish obstructive breathing events from non-obstructive breathing events”. While the Applicant is correct that Sharifpour fails to disclose these features, Abeyratne does in fact disclose each of the disputed limitations. With regard to “extracting from the identified aperiodic breath sound segments, by the at least one processor, one or more aperiodic breath sound characteristics comprising one or more upper airway narrowing characteristics” Abeyratne in paragraphs 0008-0013 discloses wherein the signals are processed by a processor and paragraphs 0082 and 0160-0161 disclose wherein the system analyzes sound signals and is able to classify the signals into specific breathing types or episodes including pure breathing episodes (PBE) and snoring episodes (SNE) and further describes wherein SNE are periodic signals and wherein pure breathing episodes (PBE) lack periodicity (aperiodic). Additionally, Abeyratne in paragraphs 0157-0163 disclose wherein the system analyzes the desired signals including the PBE’s to determine the presence or severity of Obstructive Sleep Apnea Hypopnea . 
Furthermore, the applicant’s arguments that Abeyratne does not disclose “evaluating, by the at least one processor, the extracted aperiodic breath sound characteristics against one or more corresponding aperiodic breath sound classification criteria predetermined to distinguish obstructive breathing events from non-obstructive breathing events”, is not persuasive. Abeyratne in paragraphs 0008-0013 disclose wherein the recorded audio signals values are applied to a predetermined diagnostic model via a processor and indicates the presence of a sleeping disorder, such as obstructed sleep apnea. As stated above Abeyratne in paragraphs 0082 and 0160-0161 disclose wherein the system analyzes sound signals and is able to classify the signals into specific breathing types or episodes including pure breathing episodes (PBE) and snoring episodes (SNE) and further describes wherein SNE are periodic signals and wherein pure breathing episodes (PBE) lack periodicity or are aperiodic and paragraphs 0161-0163 further disclose wherein the system further analyzes the sound segments or episode components to determine and classify specific characteristics which are used to quantify a deviation so as to measure or determine OSAHS. Therefore, it is the Examiner’s contention that Abeyratne teaches evaluating the aperiodic PBE’s to determine whether or not a user or person has OSAHA which is a type of obstructive breathing event and therefore Abeyratne sufficiently discloses “extracting 
Applicant further argues that Abeyratne does not disclose “receiving, at the at least one processor, the recorded breath sounds of the upper airway of the candidate ... extracting from the identified aperiodic breath sound segments, by the at least one processor, one or more aperiodic breath sound characteristics comprising one or more upper airway narrowing characteristics”, however, this argument is not persuasive. Abeyratne in paragraph 0092 discloses wherein the system analyzes snore sounds or signals to determine or characterize the state of the upper airway and paragraph 0098 further discloses wherein the system captures the acoustic features of the upper airway. Furthermore, as discussed above Abeyratne in paragraphs 0082 and 0160-0161 disclose wherein the system analyzes sound signals and is able to classify the signals into specific breathing types or episodes including pure breathing episodes (PBE) and snoring episodes (SNE) and further describes wherein SNE are periodic signals and wherein pure breathing episodes (PBE) lack periodicity or are aperiodic and paragraphs 0161-0163 further disclose wherein the system further analyzes the sound segments or episode components to determine and classify specific characteristics which are used to quantify a deviation so as to measure or determine OSAHS. Therefore, it is the Examiner’s contention that Abeyratne teaches receiving and using the recorded breath sounds of the upper airway and evaluating the sounds signals to determine and classify aperiodic PBE’s to determine whether or not a user or person has OSAHA which is a type of obstructive breathing event and therefore Abeyratne sufficiently discloses “receiving, at the at least one processor, the recorded breath sounds of the upper airway of the candidate ... extracting from the identified aperiodic breath sound segments, by the at least 
Applicant’s arguments with regards to Sharifpour, Moussavi 1, Moussavi 2, Sullivan, Nakano, and Westbrook are moot as the claimed limitations are properly rejected by Abeyratne for the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791